2020 IL App (1st) 191464
                                          No. 1-19-1464
                                 Opinion filed December 28, 2020
                                                                                   First Division
 ______________________________________________________________________________



                                            IN THE
                                APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT
 ______________________________________________________________________________
 In re APPLICATION OF THE COUNTY COLLECTOR,                 )
 for Judgment and Order of Sale Against Lands and Lot       )
 Returned Delinquent for Nonpayment of General Taxes        )
 for the Year 2014 and Prior Years
                                                            )   Appeal from the
 (Blossom63 Enterprises LLC,                                )   Circuit Court of
                                                            )   Cook County.
        Petitioner-Appellant,                               )
                                                            )   No 2017COTD002611
 v.                                                         )
                                                            )   Honorable
 Devonshire, LLC,
                                                            )   James Robert Carroll,
        Respondent-Appellee).                               )   Judge, presiding.
                                                            )

       JUSTICE HYMAN delivered the judgment of the court, with opinion.
       Justice Pierce concurred in the judgment, and opinion.
       Presiding Justice Walker dissented, with opinion.

                                          OPINION

¶1     At an annual tax sale, Blossom63 Enterprises, LLC (Blossom63), purchased the delinquent

2014 taxes on a commercial condominium unit. To complete the purchase, Blossom63 had to pay

the delinquent second installment of the 2013 taxes as well. After Blossom63 obtained and

recorded a tax deed for the property, Devonshire, LLC (Devonshire), intervened and moved to

vacate the order. The trial court granted Devonshire’s motion, finding that Blossom63 failed to
1-19-1464

strictly comply with section 22-5 of the Property Tax Code (Code) (35 ILCS 200/22-5 (West

2016)) by listing only 2014 as the tax year, without including the second installment of the 2013

taxes. In addition, the trial court found that under section 22-80 of the Code, Devonshire had to

pay interest on the amount it owed Blossom63 up to the last day of the period of redemption rather

than, as Blossom63 contended, for the 19 months between the date of redemption and the date

Devonshire made its payment.

¶2     Blossom63 argues (i) it strictly complied with the Code—namely, by listing only 2014 as

the tax year sold at the annual sale on its section 22-5 notice of sale, and (ii) Devonshire owed it

interest for the 19-month period after the date of redemption. Devonshire asserts (i) Blossom63’s

section 22-5 notice of sale was deficient because it did not state that Blossom63 also had paid the

2013 second installment taxes, and (ii) no interest was due at all.

¶3     We reverse. Blossom63’s notice of sale satisfied the requirements and the purpose of

section 22-5 by listing only the year for which the taxes were sold. As we are reversing on the tax

deed issue, Devonshire does not owe Blossom63, the successful tax purchaser, the disputed

interest, which has been held by the circuit court clerk pending this appeal.

¶4                                          Background

¶5     At the 2014 annual tax sale, conducted in June 2016, Blossom63 purchased the delinquent

2014 general real estate taxes on a commercial condominium unit owned by Devonshire (the

property). (At the time of the sale, the purchaser was GAN C, LLC (GAN C), and the 6420

Longmeadow LLC owned the property. GAN C was succeeded by Blossom63 and 6420

Longmeadow transferred the property to Devonshire. For clarity, we refer to the parties as

“Blossom63” and “Devonshire.”)




                                                -2-
1-19-1464

¶6      To obtain a certificate of purchase from the county clerk, under section 21-240 of the Code

(Id. § 21-240), Blossom63 was required to pay all prior unpaid real estate taxes, which, in this

case, included the 2013 second installment taxes. The Cook County clerk issued Blossom 63 a

certificate of purchase under section 21-250 of the Code (id. § 21-250). The certificate stated that

Blossom63 paid $40,300.02 to purchase the 2014 taxes and $6,762.55 for the 2013 second

installment, for a total of $47,309.57.

¶7                             Section 22-5 Notice of Sale and Redemption Rights

¶8      After successfully bidding for property at a tax sale and obtaining a certificate of purchase,

the tax purchaser can obtain a tax deed as long as the purchaser strictly complies with the Code’s

notification requirements. Section 22-5 requires that the tax purchaser provide a notice of sale and

redemption rights (the “section 22-5 notice of sale”) to the last assessee or taxpayer of record

within 4 months and 15 days of the sale. The tax purchaser or his or her assignee

     “shall deliver to the county clerk a notice to be given to the party in whose name the taxes are

     last assessed as shown by the most recent tax collector’s warrant books *** the following form

     completely filled in:

                                                       TAKE NOTICE

             County of ………………………………………………………………………………

             Date Premises Sold ……………………………………………………………………

             Certificate No. …………………………………………………………………………

             Sold for General Taxes of (year) ………………………………………………………

             Sold for Special Assessment of (Municipality)

             and special assessment number ………………………………………………………



                                                -3-
1-19-1464

            Warrant           No. ………………… Inst.                       No. ………………………..

                                       THIS PROPERTY HAS BEEN SOLD FOR

                                              DELINQUENT TAXES

            Property located at ……………………………………………………………………

            Legal Description or Property Index No. …………………………………………….

            …………………………………………………………………………………………

            …………………………………………………………………………………………

               This notice is to advise you that the above property has been sold for delinquent

            taxes and that the period of redemption from the sale will expire on …………………

               This notice is also to advise you that a petition will be filed for a tax deed which

            will transfer title and the right to possession of this property if redemption is not

            made on or before

            ……………………………………………………………………………

               At the date of this notice the total amount which you must pay in order to redeem

            the above property is …………………………………………………………………

                         YOU ARE URGED TO REDEEM IMMEDIATELY TO

                                   PREVENT LOSS OF PROPERTY

               Redemption can be made at any time on or before ………………… by applying to

            the County Clerk of, ……………… County, Illinois at the Office of the County Clerk

            in ……………….., Illinois.




                                                -4-
1-19-1464

               The above amount is subject to increase at 6 month intervals from the date of sale.

            Check with the county clerk as to the exact amount you owe before redeeming.

            Payment must be made by certified check, cashier’s check, money order, or in cash.

               For further information contact the County Clerk

            ADDRESS: ……………………………………………………………………………

            TELEPHONE: ………………………………………………………………………

                                                                     ……………….

                                                                    Purchaser or Assignee

                                                                    Date (insert date).” Id. § 22-5.

¶9     On September 27, 2016, Blossom63 delivered to the county clerk the section 22-5 notice

of sale for forwarding to Devonshire. On the line “Sold for General Taxes of (year),” Blossom63

inserted “2014.” The form also stated that the period of redemption would expire on March 29,

2017, and listed $47,340.01 as the amount required to redeem. Blossom63 later extended the

period of redemption to September 13, 2017.

¶ 10                           Section 22-10 Notice of Redemption Expiration

¶ 11   Section 22-10 (Id. § 22-10) imposes a second notification requirement on the tax purchaser

before the county clerk will issue the tax deed. Specifically, not less than three months nor more

than six months before the expiration of the period of redemption, a tax purchaser must give the

county clerk a notice of redemption expiration (the section 22-10 notice of redemption expiration)

to send to the property owner, occupants, and parties interested in the property. See id. The section

22-10 notice of redemption expiration form is similar, but not identical, to the section 22-5 notice

of sale form and notifies the property owner, occupants, and other parties with an interest in the

property that (i) the taxes on the property have been sold, (ii) the redemption period will expire on

                                                -5-
1-19-1464

a specified date, (iii) a petition for a tax deed will be filed, and (iv) title will transfer to the purchaser

if the property owner does not redeem before the redemption period expires. See id.

¶ 12    On April 11, 2017, Blossom63 delivered to the county clerk the section 22-10 notice of

redemption expiration to be forwarded to Devonshire. Unlike the section 22-5 notice of sale, which

stated that the property had been “Sold for General Taxes (Year) 2014,” Blossom63’s section 22-

10 notice of redemption expiration stated that the property had been “Sold for General Taxes

(Year) 2014 (2013 Incld).” The 22-10 notice of redemption expiration advised Devonshire that

title would transfer unless the taxes were redeemed by September 13, 2017.

¶ 13    On February 15, 2018, Blossom63 applied for an order directing the county clerk to issue

a tax deed for the property, attaching copies of the 22-5 and 22-10 notices. The trial court granted

the order, finding “Petitioner’s Assignor purchased the delinquent 2014 real estate taxes” and

ordered the county clerk to issue the tax deed, which was recorded with the Cook County Recorder

of Deeds.

¶ 14    Devonshire moved to vacate the tax deed order under section 2-1203 of the Code of Civil

Procedure (735 ILCS 5/2-1203 (West 2016)). Devonshire argued, in part, that either Blossom63’s

section 22-5 notice of sale or its section 22-10 notice of redemption expiration failed to comply

with the Code. Specifically, Devonshire asserted that because the section 22-5 notice of sale only

listed 2014 as the tax year sold, while the section 22-10 notice of redemption expiration listed

“2014 (2013 incld),” one of the notices must be incorrect.

¶ 15    After a hearing, the trial court found that Blossom63’s section 22-5 notice of sale did not

strictly comply with the Code because it failed to mention that Blossom63 also had paid the second

installment of the 2013 taxes. The court stated, “[Blossom63’s] failure to include all the tax years

that were delinquent is unacceptable in light of the fact that the tax buyer must strictly comply with


                                                    -6-
1-19-1464

Section 22-5 of the Property Tax Code A notice which specifies the wrong date or incomplete date

is treated as no notice within the meaning of the Property Tax Code. Equity One v. Williams, 2013
IL App (1st) 130463.”

¶ 16   The trial court denied Blossom63’s motion to reconsider and ordered Blossom63 to provide

Devonshire with the amount owed under section 22-80 of the Code (35 ILCS 200/22-80 (West

2016)). Section 22-80 requires a party who successfully contests the entry of a tax deed to pay the

tax deed holder certain amounts it expended in trying to acquire the tax deed. Id. § 22-80(b).

Blossom63’s line item calculation of what Devonshire owed listed $93,332.83 as the estimate for

redemption, which included the $47,309.57 Blossom63 paid at the tax sale, and the taxes for 2015

of $38,757.70. The parties agreed on that amount, plus taxes for 2016 and 2017, with interest and

costs. The parties disagreed on whether Devonshire needed to pay statutory interest of 1% per

month, $16,305.85, on the redemption amount for the period from September 2017, when the

redemption period expired, to the date of Devonshire’s payment, proposed for April 2019.

¶ 17   Devonshire argued the $16,305.85 in interest was included in the estimate of redemption

for the last date to redeem, no further interest would accrue, and Blossom63 was not entitled to

interest for the 19-month period after the date of redemption. The trial court agreed with

Devonshire, finding that Blossom63 was not entitled to interest beyond the interest included in the

estimate of redemption. Devonshire tendered to Blossom63 an amount that did not include the

$16,305.85, which Blossom63 refused. The trial court ordered the money be deposited with the

clerk of the circuit court pending this appeal.

¶ 18                                          Analysis

¶ 19                                    Standard of Review




                                                  -7-
1-19-1464

The parties concede that a tax deed petitioner must demonstrate that it strictly complied with the

notice requirements of the Code. In re Application of the County Treasurer & ex officio County

Collector, 2011 IL App (1st) 101966, ¶ 44. Whether a section 22-5 notice of sale listing “2014” as

the tax year sold strictly complied with the Code presents a question of statutory construction,

which we review de novo. In re Application of the County Treasurer & ex officio County

Collector, 2013 IL App (1st) 130103, ¶ 10 (Flamm). A reviewing court’s primary objective in

construing a statute is to give effect to the legislature’s intent. Id. ¶ 9. The plain and ordinary

meaning of the statute is the best indicator of the legislature’s intent. Id. A statute should be

evaluated as a whole, with each provision construed in connection with every other section.

Bonaguro v. County Officers Electoral Board, 158 Ill. 2d 391, 397 (1994). Courts presume that

the legislature did not intend to create absurd, inconvenient, or unjust results. Flamm, 2013 IL App

(1st) 130103, ¶ 9. Courts also may consider the consequences that would result from construing a

statute one way or another. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 441 (2010).

¶ 20                               Section 22-5 Notice of Sale

¶ 21   The primary purpose of Illinois’s tax deed system is to coerce tax-delinquent property

owners to pay their taxes, not to assist others in depriving the owners of their property. In re

Application of the County Treasurer & ex officio County Collector, 2013 IL App (1st) 130463,

¶ 10 (Equity One Investment Fund). By design, the provisions of this notice benefits citizens and

protects their property from sacrifice. It encourages them to redeem their property before interest

accumulates, by giving early notice and additional time to make arrangements to preserve their

property rights. Id. The notice conveys “all necessary information to the property owner so that he

or she may redeem the property.” Id. ¶ 8.




                                               -8-
1-19-1464

¶ 22   As noted, the legislature mandates strict compliance with the notice requirements. 35 ILCS

200/22-40(a) (West 2016). The section 22-5 notice of sale alerts the property owner of the tax year

sold, the process, and redemption amount to avoid losing the property.

¶ 23   The purchaser must make no substitutions or omissions on a notice form to be entitled to a

tax deed. Equity One Investment Fund, 2013 IL App (1st) 130463, ¶ 15. From this, we necessarily

conclude that, where a section 22-5 post-sale notice imparts complete, correct information, it

strictly complies with the Code.

¶ 24   Blossom63 asserts that nothing requires the section 22-5 and section 22-10 notices be

identical and that both strictly complied with the statute. Blossom63 contends its 22-5 notice of

sale strictly complied by listing only “2014” because the statute clearly and unambiguously asks

for a “year,” rather than “years.” Blossom63 further contends that the “(2013 incld)” in its section

22-10 notice of redemption expiration merely adds information that may, but need not, be

provided.

¶ 25   In response, Devonshire asserts that the section 22-5 notice of sale should give information

to the owner necessary to redeem and avoid losing the property. Therefore, Devonshire contends,

Blossom63 should have listed the same information as the 22-10 notice of redemption expiration,

including the amount paid by Blossom63 to complete the purchase. In short, Devonshire asserts

that because it would need to pay both tax year 2014 and taxes for the second installment of 2013

to redeem the property, Blossom63’s section 22-5 notice of sale was deficient. Devonshire also

contends that because Blossom63 was required under section 21-240 of the Code to pay the 2013

second installment to complete the sale, the 2013 taxes were part of the tax sale, and Blossom63

was required to list both 2014 and the partial 2013 installment as the tax years sold on its section

22-5 notice of sale. Devonshire’s attorney acknowledged that the “custom and practice” in the


                                               -9-
1-19-1464

industry “depends on the attorney *** who drafts the [section 22-5 notice of sale].” The parties

agreed that this case presents a matter of first impression.

¶ 26   Both parties are correct, to some degree. The section 22-5 notice of sale form has two

distinct sections with distinct purposes. The first section informs the property owner that the

“property has been sold for delinquent taxes.” This section further informs the property owner of

the sale and requires the petitioner to list the tax year sold—2014, in this case. A separate section

of the Code, section 22-240, says the petitioner must pay all prior unpaid taxes to obtain a

certificate of purchase. No reference to section 22-240 is made in the section 22-5 notice of sale

(or the section 22-10 notice of redemption expiration). Blossom63 was required to pay the unpaid

2013 second installment to complete the 2014 tax sale purchase, but it did not purchase the 2013

taxes at the 2014 tax sale. So Blossom63 complied with the requirement that it list “Sold for

General Taxes of (year)” by listing 2014 only.

¶ 27   Further, Devonshire’s claim that including any additional tax years paid on the section 22-

5 notice is required is unavailing. Including this information does nothing to facilitate the purpose

of this section, which is to notify the owner of the sale of the amount needed to redeem, which

included the payment made by Blossom63 of the unpaid 2013 second installment taxes, and the

date by which redemption must be made and the need to take action to avoid the issuance of a tax

deed to the property. Our supreme court’s decision in DG Enterprises, LLC-Will Tax, LLC v.

Cornelius, 2015 IL 118975, is instructive on this point. In DG Enterprises, the supreme court held

that a delinquent property owner was not denied the due process right to adequate notice where

the tax purchaser’s section 22-5 notice of sale omitted the address and phone number of the county

clerk. Although required by the statute, the court stated that “the information omitted was not of

such a nature that it rendered the notices constitutionally defective in terms of apprising the


                                                - 10 -
1-19-1464

interested parties of the pendency of the action and affording them an opportunity to present their

objections.” Id. ¶ 50. Similarly, Blossom63’s section 22-5 notice of sale apprised Devonshire that

the 2014 taxes had been sold and that it had a right to raise objections in the 2014 general tax sale

proceedings. Listing 2014 as the tax year sold, as required by the form, without also listing prior

years that must be paid under other sections of the Code, satisfied the purpose and requirements

of the section 22-5 notice of sale and did not deny Devonshire any rights to redeem the sale or later

present objections to the tax deed petition.

¶ 28   The dissent cites Gaither v. Lager, 2 Ill. 2d 293 (1954), to argue that Blossom63’s section

22-5 notice was defective. In Gaither, which involved a scavenger sale rather than a delinquent

tax sale, the notice to the property owner simply stated that the property had been purchased from

the county treasurer, the certificate of purchase was assigned to the appellee, and the owner had

until a specified date to redeem. It failed to list any year or years sold. Our supreme court found

that the omission rendered “the notice totally defective and a title based thereon to be void.” Id. at

300. Blossom63, however, did list the tax year sold, as required by the statute, making the holding

in Gaither inapplicable.

¶ 29   The second section of the section 22-5 notice of sale form—the redemption section—

serves a different purpose. It advises the property owner that he or she needs to redeem the property

to avoid losing title. This section informs the owner that the property will go to tax deed unless

redeemed by a specified date for a specified amount of money. Blossom63 satisfied the purpose

of this section by informing Devonshire that, by a specified date, it must pay $47,309.57, which

includes both the 2014 and 2013 taxes. As noted, the post-sale notice is intended to convey “all

necessary information to the property owner so that he or she may redeem the property.” The

information necessary to avoid the owner losing the property was that the taxes were sold, the


                                                - 11 -
1-19-1464

amount required to redeem, and the redemption date. Blossom63’s section 22-5 notice of sale form

included all of that information, and so it satisfied the statutory requirements. Listing more

information on either the section 22-5 form or, as here, on the 22-10 form does not render either

form incomplete. We reverse the trial court’s finding that the section 22-5 notice of sale was

deficient and its order vacating the order for a tax deed.

¶ 30                                        Interest Due

¶ 31   Because we have reversed the circuit court order that vacated the order directing the county

clerk to issue the relevant tax deed in favor of Blossom63, we must also reverse that portion of the

circuit court order, entered under Section 22-80 of the Code, requiring Devonshire to pay

Blossom63 interest on certain funds for the time after the redemption period expired. Blossom63

has prevailed on its tax purchase, no sale in error has been declared, and Blossom63 is not entitled

to any reimbursement under section 22-80. This matter is remanded to the circuit court for entry

of the appropriate orders consistent with this decision.

¶ 32   Reversed and remanded.

¶ 33   PRESIDING JUSTICE WALKER, dissenting:

¶ 34   I respectfully dissent.

¶ 35   The majority opinion starts with a misstatement of fact, follows with a misinterpretation of

an Illinois Supreme Court case, and ends with the wrong conclusion.

¶ 36   The majority asserts, “Blossom63 Enterprises, LLC (Blossom63), purchased the

delinquent 2014 taxes on a commercial condominium unit.” Supra ¶ 1. Our supreme court

explained that in proceedings like the sale at issue here, under the Code, the county collector sells

the property in exchange for payment of the tax delinquency. See A.P. Properties, Inc. v.

Goshinsky, 186 Ill. 2d 524, 529 (1999). The Code itself provides that the county collector may

                                                - 12 -
1-19-1464

offer for sale “property *** on which the taxes *** have not been paid.” 35 ILCS 200/21-205

(West 2016). Blossom63’s predecessor did not “purchase[ ] the delinquent 2014 taxes.”

Blossom63’s predecessor paid the unpaid taxes for 2013 and 2014 to purchase Devonshire’s

predecessor’s property.

¶ 37      Blossom63’s Take Notice states that the county collector sold Devonshire’s property “for

General Taxes of (year) 2014.” Blossom63 contends that its disclosure meets the strict statutory

requirement because the Take Notice uses the term “year,” not “year or years.” In Gaither v. Lager,

2 Ill. 2d 293 (1954), our supreme court interpreted a statute that required the tax purchaser to give

the owner notice of the “year taxed.” (Emphasis and quotation marks omitted.) Gaither, 2 Ill. 2d

at 299. The court found that the purchaser’s “notice does not state for what year or years the taxes

were assessed, nor does it show whether the land was sold for general taxes or special assessments

as [the statute] expressly requires.” Gaither, 2 Ill. 2d at 300. The use of “(year)” on the Take Notice

similarly refers to the “year or years” for which the purchaser paid the taxes. Contrary to the

assertion in Blossom63’s Take Notice, the county collector actually sold the property for the taxes

for 2013 and 2014. The Take Notice does not strictly comply with the Code’s requirements because

of the incorrect statement. See In re Application of the County Collector, 295 Ill. App. 3d 703, 710

(1998).

¶ 38      Our supreme court has emphasized the need for strict compliance with the Code. In re

Application of the County Collector, 225 Ill. 2d 208, 212-13 (2007). “The sale of one’s property

to satisfy his debt to another is a drastic remedy and the provisions of the law by which it is brought

about must be strictly complied with ***.” Block v. Hooper, 318 Ill. 182, 187 (1925). When the

purchaser does not strictly comply with the statute, courts will “allow redemption upon equitable

terms though the period of redemption has expired.” Id. at 187. The Supreme Court of Rhode


                                                - 13 -
1-19-1464

Island explained the concerns courts must balance when a property owner fails to pay property

taxes:

         “[F]orfeitures are not favored in the law. *** Equity has been especially vigilant to relieve

         against forfeitures when compensation can be made and the forfeiture is merely a security

         for the payment of money. [Citations.]

                 ***

                 The government’s power to tax real estate is attended by the concomitant power to

         secure tax payments by levy and sale of property on which taxes are overdue. *** Tax sales

         are or may be inequitably penal in effect; one may forfeit an estate of great worth for

         delinquency in paying a tax that is a minute fraction of the property’s value. ***

                 Legislatures and courts have acted to ameliorate the severity of tax forfeitures.

         Although tax-sale statutes furnish a strong arm with which to enforce the government’s

         right to its revenues, the statutes also protect the right of property owners to their real estate.

         *** Because the right of redemption is a valuable property right, [citation], and the

         potential loss to the owner is grave, the courts have as a matter of general policy interpreted

         tax statutes liberally in favor of redemption.” (Internal quotation marks omitted.) Albertson

         v. Leca, 447 A.2d 383, 387-88 (R.I. 1982).

¶ 39     Illinois courts have also emphasized that “a liberal construction will be given redemption

laws.” Mohr v. Sibthorp, 395 Ill. 418, 424 (1946). “The tax buyer must strictly comply with the

statutory notice requirements without regard to whether any owner, inter alia, was misled by the

defective notice.” In re Application of the County Collector, 356 Ill. App. 3d 668, 670 (2005).

“[S]trict compliance, rather than substantial compliance, was intended by the legislature.” In re

Application of the County Treasurer & ex officio County Collector, 2011 IL App (1st) 101966,

                                                   - 14 -
1-19-1464

¶ 34. The lack of strict compliance with the statute justifies the circuit court’s decision here to

vacate the order for the tax deed. In re Application of the County Collector, 356 Ill. App. 3d at

673-74.

¶ 40   The majority cites DG Enterprises, LLC-Will Tax, LLC v. Cornelius, 2015 IL 118975, as

authority for issuing a tax deed here, despite the lack of strict compliance with the Code. The DG

Enterprises court explained that it needed to address the conflicting policies involved when a party

collaterally attacks a tax deed, policies not involved before the circuit court has entered a final

judgment for a tax deed. The court said:

       “On the one hand, [t]he forced sale of a home is a grave and melancholy event [citation]

       that can have severe consequences for the delinquent taxpayer. Allowing a collateral attack

       upon the tax deed order provides the delinquent taxpayer with an opportunity, in addition

       to the direct appeal, to ensure that the order was properly obtained. On the other hand, the

       availability of a collateral challenge to the tax deed order tends to undermine the finality

       and, hence, the marketability of the tax deed. This point is significant because tax

       purchasers participate in the tax sale system in order to obtain marketable titles. [Citation.]

       If tax purchasers do not participate in tax sales, then delinquent taxpayers lose the incentive

       to pay their real estate taxes and tax revenues fall.” (Internal quotation marks omitted.) DG

       Enterprises, 2015 IL 118975, ¶ 24 (quoting In re Application of the County Collector, 217
Ill. 2d 1, 17-18 (2005)).

¶ 41   The court held that section 22-45 of the Code, applicable to collateral attacks on tax deeds,

severely limits the circumstances allowing the court to provide relief to a property owner after the

circuit court has entered a final judgment and the county clerk has issued the tax deed. DG

Enterprises, 2015 IL 118975, ¶ 25. Section 22-45 does not include the strict compliance


                                               - 15 -
1-19-1464

requirement stated in section 22-40 of the Code, the section applicable to direct appeals from orders

for issuance of tax deeds.

¶ 42   The case before us, unlike DG Enterprises, does not involve a collateral attack on a tax

deed that the county clerk issued. It does not even involve a direct appeal from an order for issuance

of a tax deed. Instead, Devonshire timely pointed out the lack of strict compliance to the circuit

court, and the circuit court, in accord with the Code and precedent, found that it had a duty to

vacate its order for issuance of a tax deed. The need for finality of tax deeds, emphasized in DG

Enterprises, does not arise because the county clerk never issued a tax deed here.

¶ 43   The factual misstatement and the misconstruction of DG Enterprises have especially

pernicious effects. The City of Chicago and many citizens face trying financial circumstances.

Many property owners will have difficulty finding the means to pay property taxes. The majority’s

decision, requiring the issuance of a tax deed even though the tax sale purchaser did not strictly

comply with the Code, will lead to the transfer of more properties from those facing financial

hardships to those who have the wherewithal to pay the taxes. As the Rhode Island court noted,

the tax purchasers will in some cases acquire a property for “a minute fraction of the property’s

value.” Albertson, 447 A.2d at 388. The majority’s opinion, by gifting windfalls to those able to

pay the taxes while harshly penalizing those unable to pay, will exacerbate the destructive effects

of economic hardship. I ask our supreme court to review this case and reverse the majority’s ill-

thought decision.

¶ 44                                   Redemption Amount

¶ 45   The City, as well as its citizens, faces severe financial hardship. The City needs to collect

property taxes. Tax sales remain an important tool for the collection of taxes. To protect those who




                                                - 16 -
1-19-1464

purchase properties at tax sales, the General Assembly adopted section 22-80(b) of the Property

Tax Code, which provides:

       “[A]ny order of court finding that an order directing the county clerk to issue a tax deed

       should be vacated shall direct the party who successfully contested the entry of the order

       to pay to the tax deed grantee ***:

               (1) the amount necessary to redeem the property from the sale as of the last day of

            the period of redemption ***; and

               (2) amounts in satisfaction of municipal liens paid by the tax purchaser or his or her

            assignee, and the amounts specified in paragraphs (1) and (3) of subsection (a) of this

            Section, to the extent the amounts are not included in paragraph (1) of this subsection

            (b).” 35 ILCS 200/22-80(b) (West 2016).

¶ 46   The circuit court here found that section 22-80 did not require payment to Blossom63 of

the statutory interest for the period from September 2017 to the actual date of payment in June

2019. To determine the correct amount of interest, the court must construe paragraph (1),

subsection (a) of section 22-80, which provides that the redeeming party must pay the tax purchaser

       “all taxes and special assessments purchased, paid, or redeemed by the tax purchaser or his

       or her assignee, *** whether before or after entry of the order for tax deed, with interest at

       the rate of 1% per month from the date each amount was paid until the date of payment

       pursuant to this Section.” 35 ILCS 200/22-80(a)(1) (West 2016).

¶ 47   Section 22-80 establishes the right of the tax purchaser to compensation for the use of its

money from the time it pays the tax to the time it receives the redemption amount. Here, as in In re

Application for Tax Deed, 311 Ill. App. 3d 440, 446 (2000), the court has



                                                - 17 -
1-19-1464

       “no reason to prevent plaintiff from receiving the time value of its money and the costs and

       fees it paid during the history of this case. *** [T]he legislature did not want to punish the

       tax purchaser by not allowing him to be reimbursed for money spent. Otherwise, the risk

       of purchasing a tax deed would increase, and fewer parties would engage in redeeming

       property.”

¶ 48   The amount offered by Devonshire fully refunded Blossom63 for all amounts Blossom63

paid, and it compensates Blossom63 for the use of Blossom63’s money from the time of the tax

sale to the end of the period of redemption in September 2017. The offer does not compensate

Blossom63 for the use of the money paid in the tax sale for the period from September 2017 to the

actual tender of payment in June 2019. The $16,305.85 Blossom63 included in its calculation of

amounts due counts as “interest at the rate of 1% per month from the date each amount was paid

until the date of payment pursuant to this Section” (35 ILCS 200/22-80(a)(1) (West 2016)), and it

is an “amount[ ] specified in paragraph[ ] (1) *** of subsection (a) of this Section, *** not included

in paragraph (1) of this subsection (b).” 35 ILCS 200/22-80(b)(2) (West 2016). I would find that

the statute requires payment of the interest at the rate of 1% per month on the redemption amount

for the period from September 2017 to June 2019. I would reverse the order for payment insofar

as it omitted this amount from the calculation of the amount due.

¶ 49   I commend the trial judge because he demonstrated a clear understanding of the facts,

followed the law, and ruled properly. Nonetheless, the majority misstates the facts, misinterprets

the law, and requires the issuance of a tax deed to a purchaser who did not strictly comply with the

code. Hence, I respectfully dissent.




                                                - 18 -
1-19-1464


                                  No. 1-19-1464


Cite as:                 In re Application of the County Collector, 2020 IL App
                         (1st) 191464


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2017-COTD-
                         002611; the Hon. James Robert Carroll, Judge, presiding.


Attorneys                Steven Friedman, of Chicago, for appellant.
for
Appellant:


Attorneys                Eric H. Wudtke and Terry J. Carter, of Carter Legal Group, P.C.,
for                      of Chicago, for appellee.
Appellee:




                                       - 19 -